Title: To James Madison from Robert R. Livingston, 17 September 1803
From: Livingston, Robert R.
To: Madison, James



No 83.
Dear Sir
Paris 17th. Sepr 1803
A circumstance has arisen here that has given me the most serious uneasiness because it has placed me in a very delicate situation with this Court & with Mr. Monroe, & it is impossible to act in it without incurring some serious evils unless the Treaty should be immediately ratified in which case you may suppress all that relates to it, for having made it a duty to perform no act in my public Character without a full communication of it to you, I think myself bound to submit this to your consideration.
You have been apprised that after what passed between Mr. Talleyrand & me the Treaty was opened to me by Mr. Marbois with whom I had several conferences previous to Mr. Monroes taking any share in the business. In the course of these conferences as the principal object was the reduction of the price they demanded—I proposed that if an advance of money could facilitate that object to make it to the extent of our powers. Mr. Marbois desired me not to mention it for said he, “if the Treaty should not be ratified, I may be placed in difficulties relative to restoring the money which will in that case be expended.” When after this formal powers were given to Mr. Marbois & Mr. Monroe assisted at our conferences the offer was again repeated by us both & again rejected upon the same ground. Mr. Marbois indeed proposed when we had agreed to pay in stock, that the Creditors should be paid in equal proportions with the french government, part in stocks, & part in money. To this I objected, claiming the Consuls express promise that they should be promptly paid insisting that justice and his honour required that they should be compleatly satisfied & he readily acquiesced in the sentiment & the rather as I shewed him that if the stock was put in so many hands the wants of the Creditors would force it upon the market at a reduced price to the injury of what france held as well as to that of the United States. I saw not only this evil in the proposition but a greater in the drain that France would make of our cash if at—was given to her, & the ruinous effect it would have upon the course of exchange, at the very moment that our government were making remittances to pay the Dutch Loan. I believed at the time that Mr. Monroe was of my opinion as he made no objection, but from a passage in the inclosed Letter he seems to have thought otherwise. It is for this reason only that I mention it that you may be fully possessed of the facts.
After the Treaty was concluded & ratified and the difficulties we have mentioned removed & the contract with Hope and Baring had been executed having some other business on hand I asked Mr. Monroe whether he would go without me to receive from the Minister the order for the delivery of the Country, he consented & on his return he told me that he had found Mr. Marbois with Mr. Talleyrand, & that after the business was finished, & he had received the order, he told them that to manifest his confidence in the french government he was willing to obtain for them an advance of ten millions from Hope and Baring who he did not doubt would advance the sum on our guarantee & he presumed I would agree with him in making this offer. They (the Ministers) told him they were gratified at the offer but that the first Consul would not accept it. I own that I was not much pleased that such an offer should be made without consulting me. But suppressing what I might be supposed to feel upon the occasion least I should hurt Mr. Monroe, I told him it was very well, but that I was exceedingly happy that the offer had not been accepted for a variety of reasons which suggested themselves to me & which I detailed to him. Some time after the whole business being compleatly finished & the Ratifications as I believe sent, Mr. Monroe again told me that he wished I would agree to guarantee an advance of Hope and Barings loan to the amount of ten millions. I told him that I could see no propriety in it, it had not been asked of us, but on the contrary refused when he offered it—That I considered our powers as at an end from the signature of the Treaty—that it would be considered as an aid in the operations of France against England and would therefore not only be ill received at home but was peculiarly improper in him who was going to England that it was anticipating an uncertain event the Ratification of the Treaty—That no possible good could result from it, but many possible evils—Mr. Monroe appeared to acquiesce in this reasoning & I heard no more on the subject ’till Mr. Baring came over when he entered into a Treaty for an advance & Mr. Marbois claimed a promise that Mr. Monroe had made him & in which he said he presumed I had acquiesced. By this promise he said Mr. Monroe had engaged in case at any time the Consul should require it we would make the guarantee. I was I confess very much surprized that after what had passed between Mr. Monroe & me on the subject, any further engagements should be made & more still that I was not made acquainted with them. But unwilling to show any difference of sentiment as long as it was possible to avoid it I told Mr. Marbois that I had not the law which was true, that our powers were equal in case of our seperation & that as the guarantee was to be made in England I would leave to Mr. Monroe to settle there. I at the same time informed Mr. Baring thro his agent that I doubted of our power but that if any existed, it existed as well in Mr. Monroe as in both he proposed to be satisfied with half guarantee & I accordingly so wrote to Mr. Monroe. This produced the Letter No 1 from him, my answers No. 2. In the meanwhile I have been very much pressed here, both by the Minister of the Treasury & Foreign affairs. I have waved the business as much as possible—’Till I was compelled by Letter No. 3 from the Minister of the Treasury inclosing No. 4 to bring it to some point, to which I replyed by Letter No. 5—and thus the matter stands at present. If I do not receive the ratification I shall be excessively embarassed as they want the money and had no doubt that they could command it when they would the bankers finding an advantage in making the advance. I beg that I may not be construed as casting the least censure upon Mr Monroe, in this business, I doubt not that he acted from the best motives, & from those he has explained in his letter to me, but we have unfortunately Seen our powers & the policy of the measure in different lights; perhaps what I have experienced of the measures of Government here renders me too suspicious. I have not been in the habit of trusting much to professions and have seen too many equivocations even in the business of the treaty to give them so much credit for their candour as my colleague does. He has not had an opportunity to deal with any but Mr Marbois, & then too, when the whole business was reduced to a Single point: perhaps too they carry his promise further than he intended it Should go, as I think may be infered from the Statement in his letter to me, which is all I know about it. Your own prudence will Suggest to you the concealment as far as possible of this affair Since if the treaty is or is not ratified, a pernicious use may be made of it. I have the honor to be Dear Sir with the most respectful consideration Your Most Obt hum: Servt
R R Livingston
 

   
   RC, duplicate, and enclosures (DLC); RC and enclosures (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers). First RC in a clerk’s hand, signed and dated by Livingston. Italicized words are those encoded by Livingston’s clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). First RC decoded interlinearly by Wagner. Duplicate marked “private.” Second RC marked triplicate; encoded by a clerk and decoded interlinearly. For enclosures, see nn. 2 and 8–11.



   
   Duplicate has “it” here.



   
   Livingston enclosed a copy of Monroe’s letter to him of 20 Aug. 1803 (DNA: RG 59, DD, France, vol. 8A; 7 pp.), in which Monroe asserted that Livingston had misconstrued their instructions in believing that each had power to act singly in negotiations with France; that if such had been the case Monroe would have advanced a sum to the French immediately “to Secure more effectually a complyance with our treaties”; and that Monroe still believed such a guarantee was proper and enclosed a signed instrument to that effect for Livingston’s signature.



   
   Miscoded “mem” and left blank in first RC.




   
   Miscoded “letter.”



   
   The draft has “his” here.



   
   Livingston to Monroe, 29 July 1803 (NHi: Livingston Papers).



   
   See n. 2, above.



   
   Livingston wrote “No 2a” above “No. 2.” He enclosed copies of two letters to Monroe, both marked “No 2.” The first, dated 9 Sept. 1803 (DNA: RG 59, DD, France, vol. 8A; 3 pp.), expressed his “Serious uneasiness” at the idea of a guarantee: he believed their “powers were expended the moment the treaty was Signed.” But, he continued, he would sign the guarantee and “rather … Sacrifice my own Sentiments than appear to the public to differ from you.” In his second letter, dated 13 Sept. 1803 (ibid.; 7 pp.; partially in code; decoded interlinearly), Livingston declared himself very “averse” to such a guarantee and protested that, far from agreeing with Monroe about it, he had “used every argument to Shew the ill effects that would have attended the acceptance of it.” He added that he disliked being put in the delicate position of refusing the loan and having the onus of the decision placed on himself, and he requested an “explicit answer” on the subject of whether the guarantee was conditional on a further act of the first consul.



   
   Enclosed is a copy of Barbé-Marbois to Livingston, 26 Fructidor an XI (13 Sept. 1803) (DLC; 1 p.; in French), in which Barbé-Marbois enclosed Monroe’s letter to him of 20 Aug. (see n. 10, below) and requested Livingston’s agreement to an advance on the payment for Louisiana.



   
   Livingston enclosed a copy of a letter from Monroe to Barbé-Marbois, 20 Aug. 1803 (DNA: RG 59, DD, France, vol. 8A; 2 pp.; partially encoded by Livingston; decoded interlinearly), which was given to him by Barbé-Marbois (see n. 9, above) and in which Monroe asserted that the power to make an advance “is joint to Mr Livingston & myself neither can act Singly but in case of death of the other.” Monroe added that he had signed the guarantee of an advance and that for France to have the money it remained only for Livingston to agree.



   
   Livingston enclosed a copy of his letter to Barbé-Marbois, 13 Sept. 1803 (DLC; 3 pp.), in which he expressed his reluctance to guarantee a loan in advance of the treaty ratification and noted that he had written to Monroe for further explanation.



   
   Miscoded “what.”



   
   The remainder of the first RC is in Livingston’s hand.


